OliveR, Chief Judge:
These two appeals for reappraisement relate to merchandise described on the invoices as “Mouth Organs,” exported from Germany and entered at the port of New York.
*600The appeals are before me for decision on a written stipulation wherein the parties agree to a set of facts that show export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question, and that such statutory values for the items covered by these invoices are the entered unit values, and I so hold.
Judgment will be rendered accordingly.